

116 HR 6964 IH: To establish a lower Missouri River flood prevention program, and for other purposes.
U.S. House of Representatives
2020-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6964IN THE HOUSE OF REPRESENTATIVESMay 22, 2020Mr. Cleaver (for himself, Ms. Davids of Kansas, Mrs. Axne, Mr. Smith of Nebraska, Mr. Watkins, and Mr. Bacon) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo establish a lower Missouri River flood prevention program, and for other purposes.1.Lower Missouri River flood prevention program(a)DefinitionsIn this section:(1)Affected communityThe term affected community means a legally constituted public body (as that term is used in section 221(b) of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b(b)) the jurisdiction of which has been subject to flooding from the lower Missouri River or a tributary of the lower Missouri River in not less than 2 events during any 10-year period beginning on or after January 1, 2000, notwithstanding the provision of emergency flood fighting assistance under section 5 of the Act of August 18, 1941 (commonly known as the Flood Control Act of 1941) (55 Stat. 650, chapter 377; 33 U.S.C. 701n), from the Corps of Engineers during those flooding events.(2)Lower Missouri RiverThe term lower Missouri River means—(A)the lower 735 miles of the Missouri River from Sioux City, Iowa, to the mouth of the Missouri River; and(B)the tributaries of the portion of the Missouri River described in subparagraph (A).(3)Missouri River projectThe term Missouri River project means—(A)a project constructed as part of—(i)the Pick-Sloan Missouri River Basin Program authorized by section 9(b) of the Act of December 22, 1944 (commonly known as the Flood Control Act of 1944) (58 Stat. 891, chapter 665); or (ii)the Missouri River Bank Stabilization and Navigation Project authorized by section 2 of the Act of March 2, 1945 (commonly known as the River and Harbor Act of 1945) (59 Stat. 19, chapter 19); and(B)a locally owned levee system, as identified by the Secretary for participation under the program under subsection (b). (4)SecretaryThe term Secretary means the Secretary of the Army.(b)Program(1)In generalThe Secretary shall carry out a program to study, design, and construct water resources development projects, and modifications to completed water resources development projects, to provide flood protection to affected communities.(2)Preliminary technical evaluationsThe Secretary shall carry out, at full Federal expense, any technical evaluations or analyses of a Missouri River project determined by the Secretary to be necessary to formulate flood protection recommendations for affected communities that avoid or minimize—(A)the potential for flood risk transfer; and (B)adverse impacts to navigation and other authorized purposes of the applicable Missouri River project.(3)System plan(A)In generalA preliminary technical evaluation under paragraph (2) shall include development of a system plan for reducing flood risk and improving resiliency that shall be used in recommending projects for construction. (B)ConsiderationsIn developing a system plan under subparagraph (A), the Secretary shall consider—(i)recommendations of the Pick-Sloan Missouri River Basin Program authorized by section 9(b) of the Act of December 22, 1944 (commonly known as the Flood Control Act of 1944) (58 Stat. 891, chapter 665), and subsequent relevant engineering observations and reports; and(ii)the use of both structural and nonstructural measures, including the setting back of levees and removing structures from areas of recurring flood vulnerability where advantageous to reduce system flood risk and damages, and where locally acceptable.(4)ConsultationThe Secretary shall carry out the program under this subsection in consultation with applicable Federal and State agencies, Indian Tribes, and other stakeholders.(5)Construction(A)Feasibility reportFor each project recommended for construction under this subsection, the District Commander of the district in which the project is located shall develop a feasibility report for approval by the Commander of the Northwestern Division of the Corps of Engineers that includes project features, costs, cooperation requirements, and justification.(B)Construction of projectsAfter approval of a feasibility report under subparagraph (A) and subject to paragraph (6), the Secretary shall construct the project. (C)TimelinessThe Secretary shall carry out feasibility studies and construction phase activities under this subsection as expeditiously as possible, including by concurrently conducting project planning and construction activities where advisable. (6)Cost(A)In generalExcept as provided under subparagraph (B), not more than $75,000,000 may be used for the Federal costs of construction of a project under this subsection.(B)Specific authorizationThe Secretary may carry out a project under this subsection for which the Federal share of the cost of the project exceeds $75,000,000 if Congress provides a specific authorization for the project prior to construction.(7)Cost-share(A)In generalNotwithstanding any other provision of law and subject to subparagraph (C), the Federal share of the cost of a feasibility study or project carried out under this subsection shall be 80 percent.(B)InclusionsCosts of a project carried out under this subsection shall include the costs of—(i)design;(ii)design-related activities and data gathering;(iii)all land, easements, right-of-way acquisitions, and borrow and disposal areas, including related administrative costs, required for construction and maintenance of the project; (iv)costs to relocate compensable public and private utilities; and(v)construction and construction management. (C)Ability to pay(i)In generalA cost-sharing agreement for a project under this subsection shall be subject to the ability of the affected community to pay.(ii)DeterminationThe ability of an affected community to pay shall be determined by the Secretary, in accordance with procedures established by the Secretary.(iii)TreatmentAny reduction in the share of the affected community of the cost of a project under this subsection in accordance with clause (i) shall not be included for purposes of the amount described in paragraph (6)(A). (8)TransferOn completion of a project under this subsection, the Secretary shall transfer ownership (including operation and maintenance responsibility) of the project, including any permanent land and easements acquired for the project, to the non-Federal interest.(9)Authorization of appropriationsThere is authorized to be appropriated for planning, design, and construction under this section $500,000,000, to remain available until expended. 